PER CURIAM.
Plaintiff appeals the dismissal with prejudice of his complaint against the City of Sarasota for, inter alia, a declaratory judgment and damages resulting from alleged inverse condemnation. We reverse.
Whether or not a legally cognizable property right of plaintiff exists which might support plaintiff’s claims appears to depend, at least in part, upon whether or not the property in question is owned by plaintiff or, on the other hand, has been dedicated to public use. The complaint alleges that the property is owned by plaintiff and has not been so dedicated. While the city argues various bases for its position that the property has been dedicated, that appears to be a matter depending upon facts which cannot be determined solely on the basis of the pleadings at this stage.
Reversed and remanded for proceedings consistent herewith.
LEHAN, C.J., and CAMPBELL and THREADGILL, JJ., concur.